Proceeding pursuant to article 78 of the CFLR to review a determination of respondent, dated December 29, 1969, which suspended petitioner’s liquor license for 30 days (minus eight days for “ No Contest” plea; and seven days deferred) and made claim upon petitioner’s $1,000 bond. Determination modified, on the law, by deleting the provision making claim on the bond. As so modified, determination confirmed, without costs. Under the facts and circumstances disclosed by this record, we find that the making of the claim on the bond, in addition to suspending petitioner’s license, constituted an abuse of discretion. Rabin, Acting P. J., Hopkins, Latham, Kleinfeld and Brennan, JJ., concur.